DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/15/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claim 17 is objected to because of the following informalities:
Change from “during a driver execution environment phase of a power-on self-test:” to “during a driver execution environment phase of a power-on self-test (POST):” (page 25).
Change from “devices based on the performing of the address range scrubbing” to “devices based on the performing of the address range scrubbing;” (page 25).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott et al. (U.S. Patent Application Publication No. US 2020/0218599 A1), hereinafter “Elliott.”

With regards to Claim 1, Elliott teaches:
a method comprising:
calling, by a basic input/output system (BIOS) (Fig. 1 and ¶ 0021.) of an information handling system (Fig. 1 and ¶ 0010.), a block input/output (I/O) driver (Fig. 1 and ¶ 0021; regarding, e.g., SMDIC module 115a.) to access a memory region within a first persistent memory device of the information handling system (Fig. 4; ¶ 0032; and ¶ 0041; regarding, e.g., scanned memory locations / addresses of a persistent memory device during, e.g., an Nth iteration.), wherein the access of the memory region within the first persistent memory device is to determine whether the first persistent memory device is a bootable persistent memory device (Fig. 4 and ¶ 0036.);
determining, by the block I/O driver, whether blocks of the memory region within the first persistent memory device contain bad memory locations (Fig. 4; ¶ 0030; and ¶ 0036.  As interpreted by the Examiner, if a number of spare blocks drops according to a threshold number, then bad blocks within a particular memory region / device must be determined.); and
in response to the memory region within the first persistent memory device containing bad memory locations:
returning a device error message without performing the access of the blocks of the memory region within the first persistent memory device (Fig. 4; ¶ 0036; regarding, e.g., a POST message; and ¶ 0039-0040.); and
booting to an operating system of the information handling system via another bootable device (Fig. 4; ¶ 0039-0040; regarding, e.g., a next boot; and ¶ 0036.  As interpreted by the Examiner, during the next boot, [an]other persistent memory device[s] are used instead of, e.g., a disabled memory device.).

With regards to Claim 3, Elliott teaches the method of Claim 1 as referenced above.  Elliott further teaches:
performing address range scrubbing of a plurality of persistent memory devices including the first persistent memory device (Fig. 4 and ¶ 0039-0040.); and
maintaining a list of uncorrectable memory locations of the persistent memory devices based on the performing of the address range scrubbing (Fig. 4 and ¶ 0039-0040.).


wherein the accessing of the memory region of the first persistent memory device includes reading or writing to the memory region of the first persistent memory device (Fig. 4 and ¶ 0032; regarding, e.g., a read scan.).

With regards to Claim 9, Elliott teaches:
an information handling system (Fig. 1 and ¶ 0010.) comprising:
a plurality of persistent memory devices including first and second persistent memory devices (Fig. 1; ¶ 0010; Fig. 2; ¶ 0014; Fig. 3; and ¶ 0015.); and
a basic input/output system (BIOS) (Fig. 1 and ¶ 0021.) that during a power-on self-test (POST) of the information handling system (Fig. 4 and ¶ 0032.): calls a block input/output (I/O) driver (Fig. 1 and ¶ 0021; regarding, e.g., SMDIC module 115a.) to access a memory region within the first persistent memory device (Fig. 4; ¶ 0032; and ¶ 0041; regarding, e.g., scanned memory locations / addresses of a persistent memory device during, e.g., an Nth iteration.), wherein the access of the memory region within the first persistent memory device is to determine whether the first persistent memory device is a bootable persistent memory device (Fig. 4 and ¶ 0036.); determines whether blocks of the memory region within the first persistent memory device contain bad memory locations (Fig. 4; ¶ 0030; and ¶ 0036.  As interpreted by the Examiner, if a number of spare blocks drops according to a threshold number, then bad blocks within a particular memory region / device must be determined.); and in response to the memory region within the first persistent memory device containing bad memory locations, returns a device error message without performing the access of the blocks of the memory region within the first persistent memory device (Fig. 4; ¶ 0036; regarding, e.g., a POST message; and ¶ 0039-0040.), and boots to an operating system of the information handling system via another bootable device (Fig. 4; ¶ 0039-0040; regarding, e.g., a next boot; and ¶ 0036.  As interpreted by the Examiner, during the next boot, [an]other persistent memory device[s] are used instead of, e.g., a disabled memory device.).

With regards to Claim 16, Elliott teaches the system of Claim 9 as referenced above.  Elliott further teaches:
wherein the access of the memory region of the first persistent memory device includes reading or writing to the memory region of the first persistent memory device (Fig. 4 and ¶ 0032; regarding, e.g., a read scan.).


Allowable Subject Matter
Claims 2, 4-7, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.


The elements of independent Claim 17 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 17: “…comparing the blocks of the memory region within the first persistent memory device to memory locations included in the list of uncorrectable memory locations of the persistent memory devices;…”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Stakutis et al. (U.S. Patent No. US 7,370,234 B2); teaching a method for system recovery.  An operating system and a backup copy of the operating system are both maintained in a partition of a computational device.  A boot loader receives an indication to load the backup copy of the operating system.  The boot loader loads the backup copy of the operating system.  The computational device is rebooted with the loaded backup copy of the operating system.
Childs et al. (U.S. Patent No. US 7,962,739 B2); teaching a system, method, and program product for recovering from a sector error affecting a 
Shibata et al. (U.S. Patent No. US 8,726,087 B2); teaching a system and method for correcting a boot error.  The system comprises a solid-state nonvolatile memory device, the solid-state nonvolatile memory device storing a boot loader at a predetermined block having a first address on the solid-state nonvolatile memory device.  The system further comprises a main controller that retrieves the boot loader from the predetermined block upon powering up.  The system also includes a monitoring module configured to monitor an initial boot sequence of the main controller and to determine when the predetermined block has a read inability error.  The main controller obtains a backup boot loader from a backup block when the monitoring module determines that the predetermined block is corrupted.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114